Citation Nr: 0212611	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-19 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite.

2.  Entitlement to service connection for residuals of 
hernia.

3.  Entitlement to service connection for a cardiac disorder.

4.  Entitlement to service connection for a respiratory 
disorder, to include as due to Agent Orange exposure.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from December 1957 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  The Board remanded this matter to 
the RO in June 2001 for additional development.  The RO 
complied with the remand instructions and has returned the 
case to the Board for further appellate review.  

Following the Board's remand to the RO, the RO granted 
service connection for post-traumatic stress disorder (PTSD).  
Accordingly, that issue is no longer before the Board.  
During the course of this appeal, the veteran made additional 
claims that were adjudicated by the RO.  None of these 
additional issues were appealed to the Board.  The Board 
notes that the RO granted the veteran a total disability 
evaluation based on individual unemployability (TDIU).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The record contains no medical evidence of current 
residuals of frostbite related to the veteran's period of 
active service.

3.  The record contains no medical evidence of current 
residuals of hernia related to the veteran's period of active 
service.

4.  The record contains no medical evidence of a current 
cardiac disorder related to the veteran's period of active 
service.

5.  The record contains no medical evidence that the 
veteran's respiratory disorder is related to his period of 
active service.

6.  By decision dated August 1977, the RO denied the 
veteran's claim of entitlement to service connection for a 
back disorder.

7.  The evidence associated with the claims file subsequent 
to the August 1977 denial does not bear directly and 
substantially upon the specific matter under consideration 
and need not be considered to decide fairly the merits of the 
claim.


CONCLUSIONS OF LAW

1.  Residuals of frostbite were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  Residuals of hernia were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

3.  A cardiac disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

4.  A respiratory disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

5.  The RO's August 1977 decision denying entitlement to 
service connection for a back disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

6.  The evidence received since the August 1977 decision is 
not new and material, and the requirements to reopen the 
veteran's claim of entitlement to service connection for a 
back disorder have not been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that VA shall make reasonable efforts to 
notify a claimant of relevant evidence needed to substantiate 
his claim for a benefit under a law administered by VA.  The 
VCAA also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  In the present case, the 
veteran was informed on several occasions of the evidence 
needed to substantiate his claims and provided an opportunity 
to submit such evidence.  See 38 U.S.C. § 5103A.  In rating 
decisions dated May, July, and December 1999, the veteran was 
informed of the basis for the denial of his claims and of the 
evidence necessary to substantiate those claims.  In a 
Statement of the Case issued in July 2000 and a Supplemental 
Statement of the Case issued in April 2002, the RO notified 
the veteran of all regulations pertinent to his claims, 
informed him of the reasons for the denial, and provided him 
additional opportunities to present evidence and argument in 
support of his claims.

The veteran was further informed of the evidence necessary to 
support his claims in development letters issued in April 
1998 and October 1999.  In addition, the veteran was informed 
of the provisions of the VCAA in the June 2001 Board remand 
and in an August 2001 letter from the RO.  Accordingly, the 
Board finds that the rating decisions, Statement of the Case, 
Supplemental Statement of the Case, related letters, and 
prior Board remand provided to the veteran specifically 
satisfy the requirement of 38 U.S.C.A. § 5103 of the new 
statute.  These documents clearly notified the veteran of the 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  The RO 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining the relevant VA medical records and private 
treatment reports.  The RO complied with the Board's remand 
and afforded the veteran VA medical examinations.  The RO 
also considered the service medical records and statements 
submitted by the veteran.  Therefore, the Board finds that VA 
has done everything reasonably possible to assist the veteran 
and that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  In light of the 
foregoing, the Board's decision to proceed in adjudicating 
these claims does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

I. Service Connection

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2001).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

A. Frostbite

The service medical records contain no complaints, findings, 
or diagnoses related to frostbite.  The VA clinical reports 
of record show no treatment for residuals of frostbite.  At a 
March 2002 VA examination, the veteran reported that his arms 
went numb when he performed heavy work.  However, this had 
not occurred since he stopped working.  The veteran claimed 
that he had frostbite in Alaska between 1963 and 1964, but 
that he never sought any treatment in service.  During cold 
weather, his hands now became white, sweaty, and stiff.  

Physical examination found pulses and sensation to be intact 
in both hands and fingers, with a good capillary refill.  The 
veteran was diagnosed with overuse syndrome of the upper 
extremities, and cold exposure to both hands with current 
cold sensitization and hyperhydrosis.

Based upon the above findings, the Board finds that a 
preponderance of the evidence is against service connection 
for residuals of frostbite.  The record contains no evidence 
that the veteran incurred frostbite in service, no evidence 
of continuity or chronicity of frostbite residuals, and no 
current medical evidence of frostbite residuals.

The Board acknowledges that the VA examiner accepted the 
veteran's history of incurring frostbite in service and 
diagnosed the veteran with current residuals.  However, the 
physical findings on examination were negative, and the 
record is entirely devoid of any medical evidence in support 
of the examiner's opinion.  In LeShore v. Brown, 8 Vet. App. 
406, 409 (1995), the United States Court of Appeals for 
Veterans Claims (Court) held that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  Accordingly, service 
connection for residuals of frostbite is denied.

B. Hernia

The veteran's service medical records include a July 1963 
reenlistment examination that noted a right hernia repair.  
At a March 2002 VA examination, the veteran denied any 
complaints related to his past hernia repair.  The examiner 
stated that the veteran had no current residuals of hernia.  
The VA clinical reports of record also show no treatment for 
residuals of hernia.  

Based upon the above findings, the Board concludes that a 
preponderance of the evidence is against service connection 
for residuals of a hernia.  The record contains no evidence 
that the veteran currently has any residuals of a hernia, and 
there has been no showing of continuity or chronicity of 
symptoms following discharge from active service.  The mere 
incurrence of an injury or disease during active service is 
insufficient for a grant of service connection; a chronic 
disability must result from the in-service disease or injury.  
Therefore, in the absence of a current disability, service 
connection for residuals of hernia must be denied.  The Board 
notes that, during the course of this appeal, the RO granted 
service connection for scar, right lower quadrant, hernia 
repair and assigned a noncompensable evaluation.

C. Cardiac

The service medical records contain no complaints, findings, 
or diagnoses of a cardiovascular disorder.  The VA clinical 
reports of record show that the veteran was followed 
regularly for high cholesterol and that he was counseled on 
weight loss, smoking cessation, and nutrition.  The veteran 
also had elevated blood pressure readings in September and 
October 2000.  In January, April, and September 2001, he was 
diagnosed with essential hypertension.  

A physical evaluation in December 1999 noted systolic murmur 
on auscultation.  The veteran was strongly recommended to 
stop smoking.  An echocardiogram performed in January 2000 
was essentially negative, with findings of mildly sclerotic 
aortic valve and low-normal global systolic function of the 
left ventricle.  An electrocardiogram performed in March 2000 
found sinus bradycardia, minimal voltage criteria for left 
ventricular hypertrophy, may be normal variant, and 
nonspecific T wave abnormality.

At a March 2002 VA examination, the examiner observed that a 
previous cardiac work-up and diagnostic testing had found no 
evidence of coronary artery disease or cardiac abnormalities.  
The echocardiogram had shown an ejection fraction of 55-60 
percent.  The veteran denied chest pain or dyspnea.  He 
reported shortness of breath with activity, but this was 
likely secondary to lung problems.  The veteran used 
medication for hypertension and high cholesterol.  The 
examiner made no diagnosis of coronary artery disease.

Based upon a review of the entire record, the Board finds 
that a preponderance of the evidence is against service 
connection for a cardiac disorder.  The VA examiner and the 
relevant diagnostic testing of record fail to diagnose the 
veteran with a cardiac disorder.  As explained above, in the 
absence of a current disability, service connection may not 
be granted.  In addition, the record contains no evidence 
that the veteran's hypertension manifested to a compensable 
degree within one year of discharge from active service.  See 
38 C.F.R. §§ 3.307, 3.309(a) (2001).  On the contrary, the 
veteran was not diagnosed with hypertension until many years 
following active service.  Therefore, in the absence of any 
evidence linking any current cardiac disorder to the 
veteran's period of active duty, service connection is 
denied.

D. Respiratory

In his claim submitted in March 1998, the veteran alleged 
that he incurred a lung condition due to Agent Orange 
exposure while serving in Vietnam.  In a statement submitted 
in September 1998, the veteran reported that his doctor had 
found a spot on his lung in March of that year.  The doctor 
performed a CT scan and determined that no treatment was 
warranted.  

The veteran's service medical records show that he had right 
upper lobe pneumonia in April and May 1959.  Follow-up 
records indicate that the pneumonia resolved without 
complication.  The remainder of the service medical records 
contain no findings or diagnoses related to the respiratory 
system.

A March 1998 report from Mark Butler, M.D., shows that a 
nodule was noticed on an initial chest x-ray.  The veteran 
was assessed with lung nodule, right mid lung.  A CT scan was 
scheduled, but the results were not included in the report.  
The VA clinical records show that the lungs were clear to 
auscultation on all examinations.  The records contain no 
treatment for a respiratory disorder.  The veteran was 
counseled on smoking cessation and was diagnosed with tobacco 
addiction. 

At a March 2002 VA examination, the veteran reported 
shortness of breath for the past year and the use of tobacco 
for several decades.  Based on pulmonary function testing, 
the veteran was diagnosed with mild airflow obstruction and 
restriction, and severely impaired diffusion capacities.  
Based on a chest x-ray, the veteran was diagnosed with 
hyperinflation, bibasilar interstitial thickening, thoracic 
scoliosis, and tortuosity of the thoracic aorta.  The 
examiner found that the emphysematous changes were due to a 
very long history of tobacco use.

Service connection may be granted on a presumptive basis for 
residuals of exposure to Agent Orange for veterans who, 
during active service, served in the Republic of Vietnam 
during the Vietnam War era, and have a disease listed at 38 
C.F.R. § 3.309(e) (2001).  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2001).  The diseases afforded this presumption include 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  

Based upon the above medical evidence, the Board finds that a 
grant of presumptive service connection is not warranted 
because the veteran is not diagnosed with one of the 
enumerated diseases.  Specifically, the veteran has not been 
shown to be diagnosed with a respiratory cancer.  Rather, he 
is diagnosed with restrictive and obstructive pulmonary 
disease and emphysematous changes.

Therefore, the only remaining issue is whether the veteran's 
respiratory disorder may be related directly to his period of 
active service, including exposure to Agent Orange in 
Vietnam.  During the pendency of this appeal, the law has 
been revised to provide for a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam era.  See Public Law 107-103, 115 Stat. 976 (2001).  
However, the record is devoid of any medical evidence that 
links the veteran's current respiratory disorder to active 
service or to Agent Orange exposure.  On the contrary, the VA 
examiner attributed the veteran's respiratory difficulties to 
his many years of tobacco use.  Accordingly, service 
connection for a respiratory disorder, to include as due to 
Agent Orange exposure, is denied. 

II. New and Material

The veteran seeks to reopen a claim of entitlement to service 
connection for a back disorder.  As discussed above, the VCAA 
has been enacted during the course of this appeal.  However, 
the statutory and regulatory changes pertaining to the 
definition of new and material evidence and the VA's duty to 
assist the veteran in obtaining such evidence are applicable 
only to claims filed on or after August 29, 2001.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed Reg. 45, 620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  Therefore, as the veteran's claim was 
filed prior to that date, the Board will not address those 
statutory and regulatory changes in this decision.

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§ 20.1103 (2001).  Pursuant to 38 U.S.C.A. § 5108 (West 
1991), a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to 
that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  Evans v. Brown, 9 Vet. App. 
273 (1996).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The veteran's claim of entitlement to service connection for 
a back disorder has been previously considered and denied by 
the RO.  An August 1977 rating decision initially denied 
entitlement to service connection because the veteran failed 
to report for a VA examination.  The veteran was notified of 
the August 1977 decision and provided with his appellate 
rights, but he did not appeal the decision.

The relevant evidence of record at the time of the August 
1977 denial consisted of the service medical records.  A 
reenlistment examination of July 1963 noted scoliosis of the 
thoracic spine.  The remainder of the service medical records 
were negative for any complaints, findings, or diagnoses 
related to the back.

The pertinent evidence associated with the record since the 
August 1977 rating decision consists of statements from the 
veteran and VA treatment records.  In his VA Form 9 submitted 
in August 2000, the veteran reported that he lifted heavy 
bags of cement during service in Vietnam.  VA treatment 
records show that a physical evaluation was performed in 
December 1999 for complaint of intermittent back pain.  The 
impression was arthritis.  The veteran reported past history 
of back surgery in April 1998.  In September 2001, the 
veteran was assessed with degenerative joint disease.

Based upon the above evidence, the Board concludes that the 
veteran has not presented new and material evidence in 
support of his claim of entitlement to service connection for 
a back disorder.  The RO's last final decision denied the 
veteran's claim of entitlement to service connection because 
the record contained no evidence that demonstrated that a 
back disorder had been aggravated or incurred in service.  In 
short, there was no medical opinion linking any current 
disability to the veteran's period of active service. 

The medical evidence added to the record since the RO's last 
final denial, although new, is not so significant by itself 
or when considered in the context of the evidence previously 
of record that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, it is not new 
and material.  This medical evidence merely shows that the 
veteran has a current disorder of the back.  This medical 
evidence includes no evidence of a nexus between the 
veteran's current disability and his military service.  The 
Court has held that medical evidence which merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994).

Also of record are the veteran's own statements to the effect 
that he has incurred a back disorder due to heavy lifting in 
service.  This statement is merely reiterative of his 
previous contention that he injured his back in service and 
cannot be considered to be new.  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  Moreover, it is well established 
that laypersons without medical training, such as the 
veteran, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, new 
and material evidence not having been submitted, the claim is 
not reopened.

ORDER

Service connection for residuals of frostbite is denied.

Service connection for residuals of hernia is denied.

Service connection for a cardiac disorder is denied.

Service connection for a respiratory disorder is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a back 
disorder is not reopened.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

